Case 6:21-cv-01245-CEM-GJK Document 39 Filed 09/15/21 Page 1 of 3 PageID 876




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


RARE BREED TRIGGERS,
LLC, a Florida Limited Liability
Company, and KEVIN C.
MAXWELL, an individual,

      Plaintiffs,                       CASE NO.: 6:21-cv-01245-CEM-GJK


v.

MERRICK GARLAND, in his
official capacity as Attorney
General of the United States, et al.,

      Defendants.

                                                 /

 PLAINTIFF, RARE BREED TRIGGERS, LLC’S, MOTION FOR LEAVE
                      TO FILE REPLY

      Plaintiffs, RARE BREED TRIGGERS, LLC (“RBT”) and KEVIN C.

MAXWELL (“MAXWELL”) (collectively “Plaintiffs”), by and through their

undersigned counsel, hereby move the Court pursuant to Local Rule 3.01(d) for

leave to file a reply to the Defendants’ Response to Plaintiffs’ Motion for a

Preliminary Injunction [Doc. 37] (“Defendants’ Response”), and as grounds

therefore states as follows:




                                        1 of 3
Case 6:21-cv-01245-CEM-GJK Document 39 Filed 09/15/21 Page 2 of 3 PageID 877




         1.   Local Rule 3.01(d) states: “Without leave, no party may file a reply

directed to a response except a response to a motion for summary judgment.”

         2.   The Rule further states: “A motion requesting leave to reply must not

exceed three pages inclusive of all parts; must specify the need for, and the length

of, the proposed reply; and must not include the proposed reply.” Id.

         3.   The Plaintiffs need leave to file a reply to the Defendants’ Response

because that Response presents false and inherently misleading information to the

Court.

         4.   Among other things, the Defendants’ Response misrepresents to the

Court that the Plaintiffs’ Patent # 10,514,223 (“Plaintiffs’ Patent”) [See Exhibit A]

was examined by the ATF and classified as a machinegun on August 28, 2018.

         5.   That is factually impossible because the Plaintiffs’ Patent was not even

applied for until September 27, 2018, and the patent was not granted until December

24, 2019.

         6.   The ATF is basing its conclusions on the examination of the wrong

patent, and thus the Plaintiffs need to address these material misrepresentations of

fact.

         7.   The Defendants further materially misrepresent to the Court that the

“ATF’s (Cease and Desist) letter explained that the FRT-15, which the agency had

previously examined when a different company submitted the same patent devise


                                         2 of 3
Case 6:21-cv-01245-CEM-GJK Document 39 Filed 09/15/21 Page 3 of 3 PageID 878




for classification, constituted a ‘machinegun”’. But the ATF’s Cease and Desist

letter contains no such statement and no different company submitted the Plaintiffs’

Patent. The Plaintiffs need to address this misrepresentation as well.

      8.     The Plaintiffs believe that they can address these issues in a Reply not

to exceed seven (7) pages.

                         Local Rule 3.01(g) Certification

      I hereby certify that I have conferred with counsel for the Defendants

regarding this Motion by telephone on September 14, 2021 and that the Defendants’

counsel opposes this Motion.

                                                   Kevin C. Maxwell
                                                 /s/
                                                 KEVIN C. MAXWELL


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true copy of the foregoing is true and correct and

was served on this _15_ day of Sept., 2021.



                                                   Kevin C. Maxwell
                                                 /s/
                                                 KEVIN C. MAXWELL, ESQ.
                                                 Florida Bar No.: 0604976
                                                 255 Primera Blvd Ste 160
                                                 Lake Mary, Blvd 32746
                                                 Tel. (407) 480-2179
                                                 kevincmaxwell@gmail.com




                                        3 of 3
